Title: To George Washington from William Heath, 27 September 1781
From: Heath, William
To: Washington, George


                  Dear General,
                     
                     Head quarters, Continental village, Sept. 27. 1781.
                  
                  By the New York paper of the 22d which I have requested the President of Congress to forward to your Excellency, after his perusal, you will find Mr Rivington’s account of the naval engagement off the Chesepeak the 5th instant; but I think Mr Rivington must confess more.  My last accounts from New York are of the 23d instant.  The british fleet were then at the Hook taking every measure to refit, being very much damaged.  My informant supposes they have lost three sail of the line.  Cornwallis is given over for lost, and Sir Harry appears to be much in the horrors that he cannot relieve him.
                  The troops that have for some time been embarked at New York, are said to have disembarked at Staten Island—The tents of two large encampments are lately perceiveable.
                  Moody way–laid the last southern mail—but it being under the escort of three dragoons, he let it pass without attempting to sieze it.  He afterwards carried off three or four people, horses, &c.  I have the honor to be With the greatest respect, Your Excellency’s Most obedient servant,
                  
                     W. Heath
                  
               